DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10/583,541 in view of DeBaker et al. (2014/0047956).
In this case the reference independent claim 1 recite for a hand tool comprising all of the features recited in the instant independent claims 1, 7 and 15. It is clear that all of the elements of the instant independent claims are to be found in the reference claim 1. The instant application claims 1, 7 and 15 are anticipated by the reference claim 10. The difference between the instant application claims 1, 7 and 15 and the reference claim 10 is that the reference claim recites an additional element regarding the hardness of the grips relative to the handle cover. Thus the invention of the reference claim 10 is in effect a “species” of the generic invention recited in the instant application 
The reference claims noted above recite for features meeting the pending depending claims, e.g., non-marking grip zone…meeting the instant claims or except for that which is old and within the knowledge of one of ordinary skill in the art in view of prior art cited here and in the parent application, since combining prior art elements according to known methods yields predictable results.

Allowable Subject Matter
Claims 1-20 would be allowable provided nonstatutory double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter: art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a handle tool comprising a head, a pivoted handle section as recited, with first and second grips, wherein the top grip portion and the bottom grip portion each have an arcuate shape, and wherein a radius of the top grip portion is different than a radius of the bottom grip portion, where the top grip portion is formed in a top handle cover of the top handle and the bottom grip portion is formed in a bottom handle cover of the bottom handle, the top and bottom grip portions substantially facing each other, together in combination with the rest of the limitations as recited in claims 1, 7 and 15, and Examiner no longer sees a reason to utilize a combination of Studdard and Logan (as applied to similar parent claims) to first modify the grip recesses of Studdard, intended for gripping and filling, to only gripping and then the size modification of the top and bottom grip portions.
Conclusion
Prior art made of record are considered of interest to applicant’s disclosure. Locke and Ford are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


								/Hadi Shakeri/
March 25, 2022						Primary Examiner, Art Unit 3723